Citation Nr: 1546314	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-17 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for a service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an 
August 2012 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In the August 2012 rating decision, the RO determined that the Veteran's bilateral hearing loss disability was noncompensible.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran received a VA examination for the purpose of addressing the severity of his service-connected bilateral hearing loss disability in March 2012.  The Veteran has asserted that he also received an "October 9" audiological examination.  On his VA Form 9 the Veteran asserts his hearing loss disability has worsened since the March 2012 examination according to his October 9 figures: "If you will look at the records of my first hearing test vs the second in Temple VA hearing center you will see how much my hearing went down in a short time. . . .You keep quoting the March 8th figures, look at the Oct. 9th and you will see what I'm talking about."  The Veteran's representative also asserted in a June 2014 statement "The [V]eteran believes his condition was not rated based on his 'October 9 figures.'"  As it appears the Veteran has asserted a worsening of his condition, in order to fairly and accurately decide the Veteran's claim the Board must remand the claim for a new examination.  

The only medical evidence in the file from October 9 is an October 9, 2012, audiological follow up note indicating how the Veteran was coping with his new hearing aids.  The note indicates "The Hearing Handicap Inventory Form E (HHIE-S) indicated [V]eteran perceives benefit from the hearing aids with a change in score of 28."  The note does not indicate what, if any, testing was done to determine the aforementioned score or whether any audiological testing was done.  There is no other medical evidence in the claims file dated or referencing October 9.  Therefore the Board must remand the claim to obtain the referenced October 9 treatment records.  

Additionally, a review of the claims folder reveals that there may be additional outstanding VA Treatment records.  The Veteran's claims file contains VA treatment records up until October 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  For the sake of completeness if there are any outstanding VA treatment records dated October 2012 or later, they must be obtained on remand.  As it appears there are outstanding VA treatment records, in order to fairly and accurately decide the Veteran's claim the Board must remand the claim to obtain any and all outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records dated October 2012 or later, to specifically include all VA treatment records dated October 9, 2012, any other VA treatment records detailing tests conducted in connection with the Veteran's hearing aids, and any VA treatment records pertaining to audiological examinations not already associated with the claims file.

2.  After the above has been completed, schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss disability.  The claims file and copies of all pertinent records must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hearing loss disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

The examiner should provide a description of the effects of the Veteran's hearing loss disability on his ability to function.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal is denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




